     Case 2:18-cv-00783-RJC-CRE Document 156 Filed 03/31/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN BERNARD, WILLIAM BERNARD,               )
PAMELA MARTIN, individually and on           )
                                             )
behalf of all others similarly situated,     )
                                             )   2:18-CV-00783-RJC-CRE
                                             )
             Plaintiffs,                     )   United States District Judge Robert J. Colville
                                             )
      v.                                     )   Chief United States Magistrate Judge
                                             )
BNY MELLON, N. A.,                           )   Cynthia Reed Eddy
                                             )
                                             )
             Defendant.                      )


           ORDER ADOPTING REPORT AND RECOMMENDATION

      On June 15, 2018, the above captioned case was filed in this Court and was

referred to a magistrate judge for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local Rules of Court

for Magistrate Judges.

      On November 30, 2020, Chief Magistrate Judge Cynthia Reed Eddy issued her

Report and Recommendation (ECF No. 143) in which she recommended denial of the

motion for judgment on the pleadings filed by Defendant BNY Mellon, National

Association (“BNY Mellon”) (ECF No. 129). On December 14, 2020, Defendant BNY

Mellon filed its objections (ECF No. 144), and on December 28, 2020, plaintiffs filed a

brief in opposition to BNY Mellon’s Objections. (ECF No. 145).

      After de novo review of the pleadings and documents in the case, together with the

Report and Recommendation, objections and responses thereto, the Court adopts the
                                           1
     Case 2:18-cv-00783-RJC-CRE Document 156 Filed 03/31/21 Page 2 of 2




Report and Recommendation (ECF No. 143) as the Opinion of the Court and accepts the

magistrate’s recommendation.

      Accordingly,

      AND NOW, this 31st day of March, 2021, BNY Mellon’s Motion for Judgment

on the Pleadings Dismiss (ECF No. 129) is HEREBY DENIED.



                                                   s/ Robert J. Colville
                                                   Robert J. Colville
                                                   United States District Judge



cc: all ECF registered counsel




                                        2
